EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on May 12, 2022.
2.	Claims 1-5, 7, 9-13, 15, and 17-20 are pending in the case; Claims 1, 9, and 17 are independent claims; Claims 6, 8, 14, and 16 are canceled.


Allowable Subject Matter
3.	Claims 1-5, 7, 9-13, 15, and 17-20 are allowed.
Applicant’s arguments, see Remarks filed on May 12, 2022 (pgs. 8-11), with respect to § 103 rejection of pending claims in view of Amended Claims have been fully considered and are persuasive.  With respect to independent Claim 1 (and similarly, independent Claims 9 and 17), the prior art of record does not appear to teach or suggest the combination of steps/features recited in Claim 1, particularly with respect to “receiving an input that moves the interface element from the first position among the sequence of the plurality of interface elements to a second position among the sequence of the plurality of interface elements; updating the calling sequence associated with the function that corresponds with the interface element based on the second position of the interface elements among the sequence of interface elements.”  
	The prior art of Axway illustrates a GUI with a plurality of elements allowing for a visual API configuration.  Axway teaches selecting an element to perform configuration of parameters and outputs for the API.  However, Axway appears to be silent with respect to “receiving an input that moves the interface element from the first position among the sequence of the plurality of interface elements to a second position among the sequence of the plurality of interface elements; updating the calling sequence associated with the function that corresponds with the interface element based on the second position of the interface elements among the sequence of interface elements,” as required in Claim 1. 
	 	 
	Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179